Case:20-40324-EJC Doc#:26 Filed:05/29/20 Entered:05/29/20 17:31:37                             Page:1 of 2



                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF GEORGIA
                                  SAVANNAH DIVISION

 IN RE:
                                                                              CASE NO.: 20-40324-EJC
 Reginald Leonard Merckerson,
              Debtor.                                                                       CHAPTER 13
 _________________________________/

         OBJECTION TO CONFIRMATION OF DEBTOR’S CHAPTER 13 PLAN
        COMES NOW, U.S. Bank National Association, Not Individually But Solely As Trustee For
Bluewater Investment Trust 2017-1 hereinafter referred to as ("Movant”), who holds a secured lien on

the Debtor's real property known as 1912 East 57th Street, Savannah, Georgia 31404 and files this
Objection to Confirmation of Debtor's Plan.
        The Plan intends to pay-off the loan in full due to Secured Creditor, however, the figures used
by the Debtor are inaccurate. The Plan proposes to pay only $41,795.00 at an interest rate of 5.25%.
Upon information and belief, the secured claim held by the first mortgage has an anticipated payoff of
$52,937.85. Therefore, the Plan cannot be confirmed. Secured Creditor objects to any plan which
proposes to pay it anything less than $52,937.85 as the total payoff over the life of the Plan. Accordingly,
the Chapter 13 Plan fails to comply with the provisions of 11 U.S.C. § 1325(a). Additionally, the
Chapter 13 Plan fails to delineate that the Debtor will now be responsible for maintenance of property
taxes and insurance.
        WHEREFORE, Movant prays that this Court inquire into the matters raised herein and deny
confirmation of the Chapter 13 Plan or enter such orders that the Court deems just and proper.
                                                  Robertson, Anschutz, Schneid & Crane LLC
                                                  Attorney for Secured Creditor
                                                  10700 Abbott's Bridge Road, Suite 170
                                                  Duluth, GA 30097
                                                  Telephone: 470-321-7112
                                                  Facsimile: 404-393-1425

                                                  By: /s/Andrea Betts
                                                  Andrea Betts, Esquire
                                                  GA Bar Number 432863
                                                  Email: abetts@rascrane.com
Case:20-40324-EJC Doc#:26 Filed:05/29/20 Entered:05/29/20 17:31:37             Page:2 of 2




                               CERTIFICATE OF SERVICE
           I HEREBY CERTIFY that on May 29, 2020, I electronically filed the foregoing
with the Clerk of Court by using the CM/ECF system, and a true and correct copy has been
served via CM/ECF or United States Mail to the following parties:
Judson C. Hill
Gastin & Hill
P O Box 8012
Savannah, GA 31412

Reginald Leonard Merckerson
1912 57th Street
Savannah, GA 31404

O Byron Meredith, III
P O Box 10556
Savannah, GA 31412

Office of the U. S. Trustee
Johnson Square Business Center
2 East Bryan Street, Ste 725
Savannah, GA 31401



                                           Robertson, Anschutz, Schneid & Crane LLC
                                           Attorney for Secured Creditor
                                           10700 Abbott's Bridge Road, Suite 170
                                           Duluth, GA 30097
                                           Telephone: 470-321-7112
                                           Facsimile: 404-393-1425

                                           By: /s/Andrea Betts
                                           Andrea Betts, Esquire
                                           GA Bar Number 432863
                                           Email: abetts@rascrane.com
